DETAILED ACTION

In response to Amendments/Arguments filed 4/11/2022.  Claims 1-3 and 5-9 are pending.  Claim 1 was amended.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-3 and 5-9 are rejected under 35 U.S.C. 103 as being unpatentable over Sato et al. (JP 6260278) in view of Hirano (JP 2017-193595).
Sato discloses a curable pressure-sensitive adhesive composition that is transparent.  Concerning claims 1-3 and 7-9, Sato discloses the adhesive composition formed into a PSA sheet, wherein the composition comprises an acrylic base polymer having a Tg of -50°C to 0°C (para. 0037-0057 and 0098) that can further comprise fillers and functional additives (para. 0081-0083). The acrylic base polymer has at least 20 wt% 2-ethylhexyl ester acrylate and a high-refractive index monomer that is benzyl acrylate (para. 0122-0123 and 0066-0068).  Regarding the refractive index as claimed of the adhesive, Sato discloses the addition of benzyl acrylate increases the refractive index; as such, for the desired refractive index, one of ordinary skill in the art would have been motivated to adjust the content of the high refractive index monomer, in order to achieve the claimed refractive index.  However, Sato is silent to the specific filler or functional additive as claimed.
Hirano discloses a transparent adhesive having flame retardant (or thermally conductive) properties that are the result of adding aluminum hydroxide (or hydrated aluminum) to the adhesive composition (para. 0007-0017), wherein the size and content of the aluminum hydroxide and benzyl acrylate as part of the adhesive material, allow for simultaneously achieving transparency and flame retardancy (para. 0035-0053).  As such, for having flame retardancy and transparency, one of ordinary skill in the art would have been motivated to add the aluminum hydroxide as an additive to acrylate adhesives.  Given that the combination teaches the same materials as claimed, the refractive index difference would include and encompass the claimed range.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Sato et al. (JP 6260278) in view of Hirano (JP 2017-193595) as applied to claim 1 above, and further in view of Wood (Phys. Rev.).
The prior art discloses the above but is silent to the refractive index difference as claimed.  Examiner notes that this is an alternative rejection of claim 6.
Wood discloses that matching the refractive index between two materials allows for increased transparency (pp. 123-124).  As such, it would have been obvious to one of ordinary skill in the art to match the refractive indices between the acrylic resin and the filler, in order to achieve improved transparency (i.e. visible transmittance is increased).

Response to Arguments
Applicant’s arguments, see pp. 4-6, filed 4/11/2022, with respect to the 35 USC 103 rejections under Kim have been fully considered and are persuasive.  The rejections of the claims have been withdrawn.  Examiner acknowledges the instant amendment as overcoming the previous rejections.

Applicant’s arguments, see p. 6, filed 4/11/2022, with respect to the double patenting rejection have been fully considered and are persuasive.  The rejection of the claims has been withdrawn.  Examiner acknowledges the copending application has been abandoned which renders the rejection presently moot.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Ikeda et al. (US 20160340561) and Katou et al. (US 20160355709).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PRASHANT J KHATRI whose telephone number is (571)270-3470. The examiner can normally be reached M-F 10AM-6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Veronica Ewald can be reached on (571) 272-8519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

PRASHANT J. KHATRI
Primary Examiner
Art Unit 1783



/PRASHANT J KHATRI/Primary Examiner, Art Unit 1783